This cause came on for further consideration upon relator’s motion to amend decision. Upon consideration thereof,
IT IS ORDERED by the court that the motion to amend decision be, and hereby is, granted. The opinion in this cause announced on August 15, 2001, and reported in (2001), 93 Ohio St.3d 134, 753 N.E.2d 170, shall be amended as follows. The second sentence of the third paragraph on page 134, 753 *1272N.E.2d at 170, shall read:
“Respondent sold one parcel for $39,369.92 and the second parcel for $41,772.07 but failed to account for and deliver to McLoughlin $22,402.15.”
The opinion and judgment shall remain unchanged in all other respects.